                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Kade Vershey and Nicole Vershey,                   File No. 19-cv-1625 (ECT/KMM)

             Plaintiffs,

and

Meridian Security Insurance Company, as
subrogee of Kade Vershey and Nicole
Vershey,                                               OPINION AND ORDER

             Intervenor-Plaintiff,

v.

James D. Madison and
Constance M. Madison,

           Defendants.
________________________________________________________________________

Court J. Anderson and Benjamin J. Hamborg, Henson & Efron, P.A., Minneapolis, MN,
for Plaintiffs Kade Vershey and Nicole Vershey.

Jonathan M. Levy and Ruth Evelyn Welch, Cozen O’Connor, Chicago, IL; and Heather L.
Marx and Peter L. Crema, Jr., Cozen O’Connor, Minneapolis, MN, for Intervenor-Plaintiff
Meridian Security Insurance Company.

Jeffrey A. Wieland, Moss & Barnett, Minneapolis, MN, for Defendants James D. Madison
and Constance M. Madison.


      In this diversity case, Plaintiffs Kade and Nicole Vershey seek to rescind their

purchase of a home from Defendants James and Constance Madison. The home is in

Pequot Lakes, Minnesota. The Versheys allege that rescission is appropriate because the

Madisons did not disclose material facts that adversely affected the Versheys’ enjoyment
of the property. These undisclosed material facts included a mice infestation, water

intrusion, and an easement in favor of an adjacent property via the home’s driveway. As

an alternative to rescission, the Versheys seek damages from the Madisons in an amount

sufficient to remedy these problems. The Madisons have moved for summary judgment.

The motion will be denied. There really isn’t any question under the applicable law and

facts that a trier of fact reasonably could side with the Versheys and award rescission or,

alternatively, damages in their favor.

                                              I

       The Madisons purchased the home in 2006. J. Madison Dep. 271 [ECF No. 61-1 at

90–151]. After performing major renovations, they lived in the home from 2008 until June

2017. Id. at 40. At some point, the Madisons decided to sell the home and move to Nevada.

Id. at 3–4.

       In April 2016, as part of putting the home up for sale, the Madisons completed a

form disclosure statement. ECF No. 1-1 (“Disclosure Statement”). The form accurately

described the Madisons’ disclosure obligations under Minnesota law as follows:

              Under Minnesota law, sellers of residential property, with
              limited exceptions . . . are obligated to disclose to prospective
              buyers all material facts of which Seller is aware that could
              adversely and significantly affect an ordinary buyer’s use or
              enjoyment of the property or any intended use of the property
              of which Seller is aware. MN Statute 513.58 requires Seller to
              notify buyer in writing as soon as reasonably possible, but in
              any event before closing, if Seller learns that Seller’s
              disclosure was inaccurate. Seller is obligated to continue to
              notify Buyer, in writing, of any facts disclosed herein (new or

1
       Citations to deposition transcripts will refer to original transcript pagination. Other
exhibit citations will refer to ECF pagination.
                                              2
              changed) of which Seller is aware that could adversely and
              significantly affect the Buyer’s use or enjoyment of the
              property or any intended use of the property that occur up to
              the time of closing.

Id. at 1. The Madisons represented several relevant facts on their disclosure statement: (1)

that there were no past or present “Animal/Insect/Pest Infestations”; (2) in a section titled

“The Roof,” that there had been no “leakage,” “no interior or exterior damage,” and no

“interior damage from ice buildup”; (3) that there were no easements on the property; and

(4) that they were not “aware of any other material facts that could adversely and

significantly affect an ordinary buyer’s use or enjoyment of the property or any intended

use of the property.” Id. at 2–4, 6–7.

       The Versheys signed an agreement to purchase the property in October 2017. Third

Wieland Decl., Ex. F [ECF No. 61-1 at 188–203]. As a condition of the sale, a visual

inspection was performed; it revealed no need for “major” repairs. Id. at 192; see id., Ex.

G [ECF No. 61-1 at 204–234]. The sale closed in January 2018, and the Versheys moved

in that month. N. Vershey Dep. 23, 25 [ECF No. 61-1 at 152–187]; K. Vershey Dep. 20

[ECF No. 61-1 at 15–44]. Not long after they moved in, the Versheys discovered

essentially three problems—problems they allege the Madisons did not disclose—that form

the basis of their claims in this case.

       There were many mice. In their first month in the home, the Versheys trapped 39

mice. Anderson Decl., Ex. B at 12 [ECF No. 73-2]. In addition to the trapped mice, the

Versheys observed feces, urine, and grease stains throughout the home, smelled a pungent

odor, and heard mice in the walls. K. Vershey Decl. ¶¶ 2–3 [ECF No. 72]. In February


                                             3
2019, an exterminator found mice activity in nearly all accessible walls and unsealed areas,

concluding that mice had been a problem in the home “way before [the] Versheys took

ownership.” Anderson Decl., Ex. A at 99 [ECF No. 73-1]. Despite working with

exterminators, the problem has endured. K. Vershey Decl. ¶ 3–4. The Versheys “still

regularly find evidence of mice, including urine, feces, grease stains, and dead mice in

traps.” Id. ¶ 4, Ex. A at 1–38 [ECF No. 72–1].

       The Madisons acknowledge there were mice in the home when they lived there.

They hired exterminators on at least a few separate occasions. C. Madison Dep. 55 [ECF

No. 61-1 at 45–89]; J. Madison Dep. 64–65. The Madisons first called an exterminator

when they had trapped mice “for two or three days” without eliminating the problem. C.

Madison Dep. 50–52. The Madisons saw feces and other evidence of mice throughout the

home and grew “quite used to saying, ‘we’ll have to get the exterminator back, because the

mice are starting to come again.’” J. Madison Dep. 77, 80; C. Madison Dep. 58–59. The

Madisons considered reporting the issue in the Disclosure Statement but opted not to

because they concluded that no “infestation” existed. C. Madison Dep. 66. In July 2016

(some three months after completing the Disclosure Statement), the Madisons retained an

exterminator to seal the home and place traps. The exterminator returned one week later

to find fifteen trapped mice. J. Madison Dep. 125–27, 161–62.

       There was water intrusion. In March 2018, roughly two months after they moved

in, the Versheys discovered water dripping from the living room ceiling, running down the

chimney, and puddling near the fireplace mantle. K. Vershey Dep. 30; N. Vershey Dep.

43. A roofer made two visits to diagnose the problem and, suspecting an exterior leak,

                                             4
applied sealant near the chimney’s exterior. K. Vershey Dep. 31–32; Third Wieland Decl.,

Ex. A at 1–2 [ECF No. 61-1 at 1–14] (“Pls.’ Am. Answers to Defs.’ Interrog.”). The

leaking subsided until November 2018, when water began dripping more rapidly from the

ceiling near the chimney and fireplace and in several other rooms. N. Vershey Dep. 46–47;

K. Vershey Dep. 32. The Versheys then noticed (they say for the first time) “previous

stains on carpet and walls” and “rotted holes in knotty pine ceiling.” Pls.’ Am. Answers to

Defs.’ Interrog. at 2. They hired another inspector, who examined the internal roof cavity

and found saturated insulation and significant moisture saturating the roof’s interior. K.

Vershey Dep. 32–33.

       On December 11, the Versheys reported the water damage to their homeowner’s

insurer, Meridian Security Insurance Company. Second Wieland Decl., Ex. 1 [ECF No.

51-1 at 1]; see Levy Decl., Ex. A [ECF No. 75-1]. Meridian, in turn, hired Donan

Engineering Company to investigate. Donan concluded that the widespread water damage

stemmed from condensation in the home’s roof cavity. See Second Wieland Decl., Ex. 2

at 5–6 [ECF No. 51-1 at 2–19] (“Donan Report”). Donan found “[n]o openings or gaps at

the seams [] in the metal roof panels” and concluded the condensation was “caused by the

lack of ventilation in the roof above the house.” Id. at 6. The next month, another inspector

concluded that “condensation formed as a result of warm moist air contacting cold surfaces

in the roof plane due to ineffective vapor barrier, lack of roof ventilation, and insufficient

insulation,” and that “[s]imilar conditions likely existed in the exterior walls due to similar

construction techniques.” Second Wieland Decl., Ex. 3 at 23 [ECF No. 51-1 at 20–65].

Meridian declined coverage for the full repair cost necessary to remedy the home’s design

                                              5
problems, but it paid the Versheys over $130,000 for “water damages to knotty pine

ceilings, drywall attic insulation[,] and flooring of the dwelling[.]” Levy Decl., Ex. B [ECF

No. 75-2], Ex. C [ECF No. 75-3].

       Subsequent inspections have confirmed that the moisture problem stems from

condensation in the roof cavity.2 The repair estimate has grown to over $330,000. See

Third Wieland Decl., Ex. H [ECF No. 61-1 at 235–237]. Recommended repairs now

include disassembly and removal of existing materials and installing a “fully sealed vapor

retarder,” “continuous insulation and a weather barrier behind the exterior wood log

cladding,” and “continuous insulation above the existing roof and the addition of a new

metal roof.” Id., Ex. I at 239 [ECF No. 61-1 at 238–253] (“Second Rimkus Report”). The

Versheys have not begun repairs to address the damage caused by this problem or to

remedy the underlying cause of the problem. K. Vershey Dep. 41–42.

       The Madisons deny knowledge of any moisture in the ceiling and roof cavity from

their time in the home, J. Madison Dep. 21, 35, but admit they experienced water intrusion

on at least two occasions when they owned the home. In April 2013, the Madisons

discovered water flowing from the ceiling, down the chimney, and on to the fireplace

mantle—the same area where the Versheys later first saw moisture. Id. 47–48; C. Madison

Dep. 38–39. The Madisons retained a contractor to address the problem. The contractor

identified no problems with the roof’s exterior surface and applied a liquid sealant to the


2
       The Madisons’ retained expert inspected the home and agrees that water intrusion
is caused by “condensation of water vapor within the unvented roof assembly.” Third
Wieland Decl., Ex. J at 259–60 [ECF No. 61-1 at 254–277].

                                             6
chimney and nearby flashing. J. Madison Dep. 12, 48–49; C. Madison Dep. 40–41. The

issue subsided until the late summer or fall months of 2017, after the Madisons moved out.

J. Madison Dep. 50–51; C. Madison Dep. 43. At that time, the home’s caretaker called the

Madisons to alert them of moisture intrusion, again on the chimney and fireplace. C.

Madison Dep. 43; J. Madison Dep. 50–51. Another contractor was retained to assess the

problem. The contractor determined there was no exterior leak, though it did replace the

chimney cap and some flashing. J. Madison Dep. 53. The Madisons paid for these repairs

on October 26, 2017, after entering the purchase agreement and five days before the

Versheys would perform their inspection. C. Madison Dep. 111–14; Anderson Decl., Ex.

B at 11. The Madisons did not inform the Versheys or the realtor of these repairs. C.

Madison Dep. 116.

       Finally, there was the easement. The Madisons recorded the easement in December

2016, when they split their property into two parcels the Parties have called “Tract A” and

“Tract B.” J. Madison Dep. 99; see Anderson Decl., Ex. A at 65–72. The home sits on

Tract A. Neighboring Tract B consists of thirty acres, a barn, and horse sheds. To avoid

“land-locking” Tract B, the Madisons conveyed an easement in Tract B’s favor granting

ingress and egress through the home’s driveway. See id. at 72; J. Madison Dep. 95. When

they purchased the home, the Versheys knew the Madisons had sold Tract B “under a one[-

]year contract for deed to become due” in July 2018. Third Wieland Decl., Ex. F at 188.

The Versheys even negotiated a thirty-day right of first refusal to purchase Tract B if the

buyer defaulted. Id. But they did not know about the easement. N. Vershey Dep. 64; K.

Vershey Dep. 16–17, 47–49; J. Madison Dep. 105–06. The easement has caused problems

                                            7
for the Versheys. After the sale, Tract B’s owners converted it to a rental property and

have cleared land to construct more buildings. This development causes a heightened

volume of regular traffic involving Tract B tenants and construction vehicles. The

Versheys say the easement endangers their children and pets, wears down their asphalt

driveway, and has reduced the home’s resale value. K. Vershey Dep. 50–52; N. Vershey

Dep. 60–61.

       The Versheys brought this case in June 2019. Compl. [ECF No. 1]. They assert

four claims arising essentially from the Madisons’ failure to disclose the mice infestation,

water intrusion, and easement: (1) a claim under Minn. Stat. §§ 513.52–.61, which establish

disclosure obligations for sellers of residential property, Compl. ¶¶ 27–37; (2) a claim for

common law fraud, id. ¶¶ 38–47; (3) a claim for common law negligent misrepresentation,

id. ¶¶ 48–53; and (4) a claim under the Minnesota Consumer Fraud Act, Minn. Stat.

§ 325F.69, Compl. ¶¶ 54–57. Meridian then intervened as subrogee of the Versheys

seeking to recover for the water-damage claims it paid under the homeowner’s policy. ECF

Nos. 14, 15.

                                             II

                                             A

       There is subject-matter jurisdiction over this case on the basis of diversity under 28

U.S.C. § 1332(a)(1). There is complete diversity between the Parties. The Versheys are

Minnesota citizens. Compl. ¶ 1. If it matters, Meridian is a corporation organized under

Indiana law and maintains its principal place of business in Ohio. ECF No. 22 ¶ 1. And

the Madisons are Nevada citizens. Compl. ¶ 2. The Versheys paid $480,000 to purchase

                                             8
the property, Anderson Decl., Ex. C [ECF No. 73-3 at 7], so the value of rescission from

the Versheys’ perspective exceeds § 1332’s jurisdictional floor. Usery v. Anadarko

Petroleum Corp., 606 F.3d 1017, 1018 (8th Cir. 2010) (“We have held repeatedly that in a

suit for declaratory or injunctive relief the amount in controversy is the value to the

plaintiff of the right that is in issue.”). If the Versheys’ alternative damages claim is the

measure, the repair estimate with respect to just the water-infiltration issue is over

$330,000. See Third Wieland Decl., Ex. H.

       “Federal courts sitting in diversity apply state substantive law.” Morgantown Mach.

& Hydraulics of Ohio, Inc. v. Am. Piping Prods., Inc., 887 F.3d 413, 415 (8th Cir.

2018) (citing Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938)). The Parties agree that

Minnesota law governs the case, and there is no reason to second-guess the Parties’

agreement on the choice-of-law question. See Netherlands Ins. Co. v. Main Street

Ingredients, LLC, 745 F.3d 909, 913 (8th Cir. 2014) (“Because the parties do not dispute

the choice of Minnesota law, we assume, without deciding, Minnesota law applies[.]”); see

also Progressive N. Ins. Co. v. McDonough, 608 F.3d 388, 390 (8th Cir. 2010). In applying

Minnesota law, a federal district court sitting in diversity must follow decisions of the

Minnesota Supreme Court or, in the absence of binding precedent from that court, “must

predict how the Supreme Court of Minnesota would rule, and . . . follow decisions of the

[Minnesota Court of Appeals] when they are the best evidence of Minnesota

law.” Netherlands Ins. Co., 745 F.3d at 913 (quoting Friedberg v. Chubb & Son, Inc., 691

F.3d 948, 951 (8th Cir. 2012)).



                                             9
       Of course, a federal court sitting in diversity applies the familiar federal summary-

judgment standards. Summary judgment is warranted “if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). A fact is “material” only if its resolution might affect the

outcome of the suit under the governing substantive law. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986). A dispute over a fact is “genuine” only “if the evidence is such

that a reasonable jury could return a verdict for the nonmoving party.” Id. “The evidence

of the non-movant is to be believed, and all justifiable inferences are to be drawn in [its]

favor.” Id. at 255 (citation omitted).

                                             B

       The Madisons take something of a divide-and-conquer approach to support their

summary-judgment motion against the Versheys’ claims, separately challenging different

aspects of the claims on different grounds. To summarize, the Madisons first argue that

the Versheys’ claims based on water intrusion fail because no reasonable trier of fact could

find that the Madisons knew about the condensation-in-the-roof-cavity problem.

Alternatively, the Madisons argue that even if there were evidence suggesting they knew

of the condensation problem, the disclosure statement required disclosure of roof

“leakage,” and condensation, the Madisons argue, isn’t “leakage.” The Madisons next

argue that the Versheys’ easement-based claims are not trial-worthy because the Versheys

possessed at least constructive knowledge of the easement. The Madisons challenge the

Versheys’ right to seek rescission, arguing that the law does not authorize the remedy here

and that, if it did, the Versheys have not preserved the right to pursue it. Finally, the

                                             10
Madisons argue that Meridian’s subrogation claim cannot proceed because as a matter of

law Meridian lacked any reasonable basis to pay the Versheys’ water-damage claim.

       The Versheys’ claims under Minn. Stat. §§ 513.52–.61 and for common law fraud

seem to share the same scienter element. The disclosure required by Minn. Stat. § 513.55,

subd. 1(a) “must be made in good faith and based upon the best of the seller’s knowledge

at the time of disclosure.” Id., subd. 1(b). “A seller who fails to make a required disclosure

and ‘was aware of material facts pertaining to the real property is liable to the prospective

buyer.’” Mattinen v. Kari, No. A19-1976, 2020 WL 3494295, at *3 (Minn. Ct. App. June

29, 2020) (quoting Minn. Stat. § 513.57, subd. 2). The common law fraud claim requires,

among other elements, “a false representation by a party of a past or existing material fact

susceptible of knowledge . . . made with knowledge of the falsity of the representation or

made as of the party’s own knowledge without knowing whether it was true or false[.]”

Specialized Tours, Inc. v. Hagen, 392 N.W.2d 520, 532 (Minn. 1986).

       The Versheys’ claims under Minn. Stat. § 325F.69 and for common law negligent

misrepresentation are different.     Neither claim requires a plaintiff to show that a

representation was made with knowledge of its falsity—negligence is enough. McNamara

v. Nomeco Bldg. Specialties, Inc., 26 F. Supp. 2d 1168, 1171 (D. Minn. 1998) (“The weight

of authority in this jurisdiction holds that negligent misrepresentations, which are made in

connection with the sale of merchandise, are actionable as consumer fraud [under Minn.

Stat. § 325F.69].”); Adams v. Rosensteel, No. A13-0451, 2013 WL 6223562, at *3 (Minn.

Ct. App. Dec. 2, 2013) (“Negligent misrepresentation has the same elements as fraud,

except it does not have an intent element.”).

                                             11
       Judged against these standards, the Versheys have identified evidence sufficient to

show that their fraud claims concerning water intrusion are trial-worthy. First, there is

evidence permitting the reasonable inference that the Madisons knew about the

condensation problem. For example, after they discovered the issue in November 2018,

the Versheys noticed “previous stains on carpet and walls” and “rotted holes in [the] knotty

pine ceiling.” Pls.’ Am. Answers to Defs.’ Interrogatories at 2. The Versheys also

discovered “different insulation, different vapor barrier, different staples, and different

tape” inside one wall. K. Vershey Dep. 38–39; Second Rimkus Report at 239, 245–47. It

also seems important that a design defect caused the condensation problem, and that the

Madisons had lived in the home for roughly nine years. The more widespread signs of

water damage permit the inference that a more widespread water intrusion problem

predated the Versheys’ purchase of the home, and the condensation problem is the only

issue the Parties identify that might have caused a more widespread problem. The different

materials found inside one wall suggest attempts were made to address the condensation

problem. See Second Rimkus Report at 239, 245–47. Under the summary-judgment

standard, the presence of alternative explanations for the presence of these different

materials is beside the point. Second, whether the Madisons knew the source of the water

intrusion problem or not (i.e., whether the water intrusion they experienced was caused by

roof-cavity-condensation or something else), a reasonable factfinder still might find the

Madisons knowingly withheld “material” facts. See STAR Ctrs., Inc. v. Faegre & Benson,

L.L.P., 644 N.W.2d 72, 77 (Minn. 2002) (“Materiality is ordinarily a question of fact.”).

There is evidence that (1) the Madisons twice experienced and paid for repairs to stop water

                                            12
leaking from the living room ceiling and on to the chimney; (2) the Madisons last paid for

repairs on October 26, 2017—after agreeing to sell the home and just five days before the

Versheys’ inspection; and (3) the Versheys experienced the same type of water intrusion

in the same region of the home in March 2018, roughly two months after moving in. The

Madisons’ argument that the condensation problem isn’t “leakage” also doesn’t change

things. Minnesota law required the Madisons to disclose “all material facts of which the

[Madisons were] aware that could adversely and significantly affect . . . an ordinary buyer’s

use and enjoyment of the property[.]” Minn. Stat. § 513.55, subd. 1(a)(1). That’s more

than just “leakage.”     A reasonable factfinder could decide that widespread water

intrusion—whether resulting from condensation, leakage, or some other cause—meets this

standard. That a trier of fact reasonably could conclude the Madisons knew about, but did

not disclose, the condensation problem, or that the water intrusion the Madisons admit to

experiencing was a material fact, (in other words, that the Versheys’ fraud claims are trial-

worthy) logically means the Versheys’ negligence-based claims also are headed to trial.3

       The law does not support the Madison’s argument that the Versheys had at least

constructive knowledge of the easement. To support this argument, the Madisons rely on


3
       The summary-judgment briefing left open questions that will need to be addressed
before or at trial. For example, it is questionable under Minnesota law whether a negligent
misrepresentation claim may be brought when the alleged misrepresentation was made by
one party to an arm’s-length commercial transaction. Blue Cross & Blue Shield of N.C. v.
Rite Aid Corp., ___ F. Supp. 3d ___, No. 20-cv-1731 (ECT/KMM), 2021 WL 465323, at
*12 (D. Minn. Feb. 9, 2021) (collecting cases). And it is not clear whether the Versheys
can show a public benefit essential to their claim under Minn. Stat. § 325F.69. See Ly v.
Nystrom, 615 N.W.2d 302, 314 (Minn. 2000). The Madisons did not raise either of these
issues in their motion. Finally, if it matters, whether the understanding of “leakage” (as
the word is used on the disclosure statement) is a question of law or fact remains open.
                                             13
a Minnesota statute that says “[t]he record . . . of any instrument properly recorded shall be

taken and deemed notice to parties,” Minn. Stat. § 507.32, evidently intending to suggest

that no matter what they disclosed or did not disclose to the Versheys, the Versheys were

“deemed” to have notice of the easement before they purchased the property because the

easement had been recorded. This is not correct. “[T]he recipient of a fraudulent

misrepresentation of material fact is justified in relying upon its truth, although he might

have ascertained its falsity had he made an investigation.” Spiess v. Brandt, 41 N.W.2d

561, 566 (Minn. 1950) (citing Restatement (Second) of Torts § 540); see Hoyt Props., Inc.

v. Prod. Res. Grp., L.L.C., 736 N.W.2d 313, 320–21 (Minn. 2007). This “rule . . . is

applicable even though the fact that is fraudulently represented is required to be recorded

and is in fact recorded. The recording acts are not intended as a protection for fraudulent

liars.” Restatement (Second) of Torts § 540, cmt. b. Section 540 makes its proper

application to this case clear by way of an illustration:

              A, seeking to sell land to B, tells B that the land is free from all
              incumbrances. By walking across the street to the office of the
              register of deeds in the courthouse, B could easily learn that
              there is a recorded and unsatisfied mortgage on the land. B
              does not do so and buys the land in reliance upon A’s
              misrepresentation. His reliance is justifiable.

Id., Illustration 1. Here, the Madisons disclosed that they were unaware of any easements

on the property. Disclosure Statement at 2; J. Madison Dep. 100. The Madisons conveyed

and recorded the easement in December 2016, but never amended the disclosure statement

or discussed the easement with the Versheys prior to their purchase of the property. J.




                                              14
Madison Dep. 105–06; K. Vershey Dep. 47–50. The Versheys have testified they did not

know about the easement until after they purchased the property.4

       The Madisons’ position that the Versheys cannot seek rescission implicates several

settled rules regarding this equitable remedy. Rescission renders an “entire contract

. . . voidable” and returns parties to their pre-contractual positions. SCI Minn. Funeral

Servs., Inc. v. Washburn-McReavy Funeral Corp., 795 N.W.2d 855, 865 (Minn. 2011). “A

contract is voidable if a party’s assent is induced by a fraudulent misrepresentation on

which the party is justified in relying.” MCC Invs. v. Crystal Props., 415 N.W.2d 908, 911

(Minn. Ct. App. 1987). The Minnesota Supreme Court has made clear that a plaintiff may

pursue either rescission or damages “or both alternatively until one affords a remedy and

the claimant is not bound by his election until one remedy is pursued to a determinative

conclusion.” Nw. State Bank, Osseo v. Foss, 197 N.W.2d 662, 665–66 (Minn. 1972).

Though courts often recognize “pecuniary damage” as an element of fraud under

Minnesota law, e.g., Hoyt Props., Inc., 736 N.W.2d at 318, “fraud without damage . . . will

sustain a cause of action for rescission[.]” Jacobs v. Farmland Mut. Ins. Co., 377 N.W.2d

441, 445 (Minn. 1985) (quoting Dupont v. Haggard, 49 N.W.2d 186, 187 (Minn. 1951));

see also 20A2 Brent A. Olson, Minn. Prac. Series Bus. L. Deskbook § 34:70 (Nov. 2020

Update). A buyer forfeits the right to rescind when it “either affirms the transaction with


4
        The Madisons argue that the Versheys possessed inquiry notice of the easement as
a matter of law because the Versheys knew of “the fact that the driveway is the only way
the owner of the adjacent landlocked parcel can access that property[.]” Defs.’ Mem. in
Supp. at 33 [ECF No. 60]. The record does not support this assertion. The Versheys
testified they did not know the driveway was Tract B’s only access point. K. Vershey Dep.
49–50.
                                            15
knowledge of the fraud or . . . fails to disaffirm the transaction within a reasonable time

after discovery of the fraud.” Damon v. Groteboer, 937 F. Supp. 2d 1048, 1087 (D. Minn.

2013) (quoting Hemming v. Ald, Inc., 155 N.W.2d 384, 386 (Minn. 1967)). Whether a

party has disaffirmed a transaction within a reasonable time “depends, first, upon a

determination of when the fraud was in fact discovered and, second, a determination of

what may be deemed a reasonable time subsequent to [discovery].” Id. (quoting Hemming,

155 N.W.2d at 386–87). Discovery occurs when “the buyer has actual knowledge of the

nature and extent of the fraud.” Id. (quoting Hemming, 155 N.W.2d at 387). “Although

there may be cases in which the delay is so substantial and excuse for delay is so lacking

that the right of rescission might be deemed waived or barred as a matter of law, courts are

usually reluctant to preclude a defrauded person from his remedy.” Hemming, 155 N.W.2d

at 388 (footnote omitted).

       It would be plain error to enter summary judgment against the Versheys’ right to

rescission based on the Madisons’ arguments. Two of the Madisons’ arguments—that the

Versheys may not seek rescission and damages and that the Versheys must show damages

to obtain rescission—contradict applicable law. The law says the Versheys may seek

rescission and damages alternatively until either “is pursued to a determinative

conclusion.” Nw. State Bank, Osseo, 197 N.W.2d at 665–66. It also says that “fraud

without damage . . . will sustain a cause of action for rescission[.]” Farmland Mut. Ins.

Co., 377 N.W.2d at 445. The Madisons’ final argument is that the Versheys forfeited the

right to rescind by (1) waiting an unreasonably long time to disaffirm the purchase

agreement after discovering the alleged fraud and (2) ratifying the purchase agreement by

                                            16
making improvements to the property and accepting an insurance payment from Meridian

for water damage. Defs.’ Mem. in Supp. at 33–35; Defs.’ Reply Mem. at 7–9 [ECF No.

85]. The evidence, however, is not so one-sided to warrant the entry of summary judgment

on these issues. A trier of fact might reasonably conclude that the Versheys did not wait

an unreasonably long time to disaffirm. Take the mice. Though it’s undisputed the

Versheys found evidence of mice soon after moving in, K. Vershey Decl. ¶¶ 2–3, a

factfinder might decide the Versheys reasonably were unaware of the extent of the problem

until later, when mice remained despite their initial remediation efforts, id. ¶ 5; see

Anderson Decl., Ex. A at 99–100. The same reasoning applies to the water intrusion. The

Versheys experienced a leak in March 2018, but minor repairs halted the issue until

November 2018, when the problem escalated. At that point, the Versheys hired an

inspector, who first identified moisture in the roof’s interior. There is evidence the

Versheys then promptly arranged a more invasive inspection that revealed the underlying

condensation issue in December 2018. K. Vershey Dep. 31–34; Pls.’ Am. Answers to

Defs.’ Interrog. at 1–2; Donan Report. A trier of fact might also reasonably conclude that

the Versheys’ improvements did not ratify the purchase. The improvements the Madisons

identify were not so substantial as to warrant forfeiture as a matter of law. They included

installation of a backsplash in the kitchen, painting, updating appliances, fixing a boiler

system, replacing an air conditioner, and building a goat and chicken enclosure. See Defs.’

Mem. in Supp. at 34. Persuasive authorities support the determination that a factfinder

must resolve this question. See Damon, 937 F. Supp. 2d at 1087–88 (rescission available

when buyer had “paid for substantial build-outs and encumbered [commercial] units with

                                            17
leases”); Gary v. Conrad, Nos. C7-97-1784, C0-98-177, 1998 WL 404951, at *3–4 (Minn.

Ct. App. July 21, 1998) (affirming rescission award despite over $15,000 in post-sale

improvements); MCC Invs., 415 N.W.2d at 911 (rescission available despite post-sale

mortgage refinancing, as buyer could restore possession of the building, fee title, and all

rental income and damage deposits it collected post-sale).5

                                             C

       The Madisons also seek summary judgment against Meridian’s subrogation claim,

arguing that Meridian’s payment of policy benefits to the Versheys was voluntary as a

matter of law. The Madisons are correct that, to become a subrogee, the general rule is that

a party must have been under some compulsion or protecting its own interests in covering

a third party’s loss; “a mere volunteer or intermeddler” has no subrogation rights.

Universal Title Ins. Co v. United States, 942 F.2d 1311, 1315 (8th Cir. 1991) (citing City

of Red Wing v. Eichinger, 203 N.W. 622, 623 (Minn. 1925)). In other words, an insurer

who pays a claim gratuitously possesses no subrogation interest against a responsible

wrongdoer.

       Several other rules, however, are relevant. The dispositive question is whether the

insurer paid the claim in good faith. “[I]f the liability is not clear and the insurance



5
       The Madisons also argue that the Versheys ratified their purchase by filing an
insurance claim with Meridian and accepting over $130,000 for water damage. Defs.’
Reply Mem. at 8–9. But a party does not ratify a contract merely by trying to avoid loss.
Ponzo v. Affordable Homes of Rochester, LLC, No. A04-2234, 2005 WL 1804644, at *5
(Minn. Ct. App. Aug. 2, 2005) (remaining in home did not ratify contract); Damon, 937 F.
Supp. 2d at 1088 (buyer’s ongoing efforts to find tenants did not ratify contract as a matter
of law).
                                             18
company acts in good faith to pay the loss, even the fact that the loss was not covered does

not necessarily make the insurance company a volunteer.” State Farm Mut. Auto Ins. Co.

v. Beauchane, No. A14-0986, 2015 WL 1514025, at *5 (Minn. Ct. App. Apr. 6, 2015)

(quoting Northland Ins. Co. v. Ace Doran Hauling & Rigging Co., 415 N.W.2d 33, 39

(Minn. Ct. App. 1987)). An insurer that pays a claim to protect its own economic

interests—such as avoiding the expense of uncertain coverage litigation or preserving

business relationships and customer goodwill—may meet the good-faith standard. See Am.

Com. Lines, Inv. v. Valley Line Co., 529 F.2d 921, 924 (8th Cir. 1976) (payments

involuntary where “made under legal compulsion to avoid potential in personam and in

rem liability, or at least a complex lawsuit”); Jorge v. Travelers Indem. Co., 947 F. Supp.

150, 155–57 (D.N.J. 1996) (“[I]nterests in preserving business relationships, in controlling

the defense of the action, and in avoiding entanglement in complex insurance coverage

litigation more than suffice to prevent [insurer] from being labeled a volunteer.”); Grinnell

Mut. Reinsurance Co. v. Ctr. Mut. Ins. Co., 658 N.W.2d 363, 379–80 (N.D. 2003) (same);

Nappi v. Nappi Distribs., 691 A.2d 1198, 1200–01 (Me. 1997) (company’s reputational

interests and threat of litigation rendered payment involuntary). Not surprisingly, then,

deciding whether a payment is voluntary usually requires resolving questions of fact. See

Weir v. Fed. Ins. Co., 811 F.2d 1387, 1395 (10th Cir. 1987); N. Am. Ins. Co. v. Kemper

Nat’l Ins. Co., 758 N.E.2d 856, 860–61 (Ill. App. Ct. 2001); Argonaut Ins. Co. v. Allstate

Ins. Co., 869 S.W.2d 537, 543 (Tex. Ct. App. 1993).

       The record does not justify the entry of summary judgment against Meridian’s

subrogation claim.    The Madisons raise reasonable questions concerning Meridian’s

                                             19
interpretation of its policy. But no evidence has been identified that answers the dispositive

question—whether, if its policy interpretation is incorrect, Meridian nonetheless acted in

good faith—as a matter of law. The viability of Meridian’s subrogation interest is therefore

an issue that must be decided at trial.

                                          ORDER

       Based on all the files, records, and proceedings herein, IT IS ORDERED THAT

Defendants’ Motion for Summary Judgment [ECF No. 58] is DENIED.


Dated: June 8, 2021                        s/ Eric C. Tostrud
                                           Eric C. Tostrud
                                           United States District Court




                                             20
